Citation Nr: 0901187	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  97-31 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to compensable rating for conductive hearing 
loss of the left ear.

2.  Entitlement to a compensable rating for otitis media.

3.  Entitlement to a compensable rating for residuals of 
tonsillectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1952 to November 
1954, and from January 1955 to December 1957.  During the 
veteran's first tour of duty, he received the Combat 
Infantryman's Badge for his service during the Korean 
Conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  This case was previously 
remanded for procedural considerations in June 2003.

The Board also previously determined that the record raised 
the additional issue of entitlement to service connection for 
right ear hearing loss, and referred this matter to the RO 
for appropriate action.  Since the claims folder does not 
reflect that the RO took any action with respect to this 
issue, it is once again referred for appropriate disposition.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to compensable rating for conductive 
hearing loss of the left ear is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's otitis media has not been manifested by any 
period of continuous suppurative process or aural polyps.  

2.  The veteran's residuals of tonsillectomy have been 
manifested by symptoms of asymmetrical thickening of the 
left-sided tonsillar pillar which has not been linked to 
either the veteran's hoarseness or characterized as an 
inflammation or thickening of the cords, mucous membrane, 
polyp, submucous infiltration, or pre-malignant change.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for otitis media 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.87, Diagnostic Code 6200 (in effect before and 
after June 10, 1999).  

2.  The criteria for a compensable rating for residuals of 
tonsillectomy have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6516 (in 
effect before and after October 6, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The veteran's claims for increased ratings were initiated 
prior to the enactment of the VCAA.  However, a letter 
satisfying the notice requirements under 38 C.F.R. 
§ 3.159(b)(1) was sent to the veteran with respect to his 
claims for increased ratings in December 2001, and the claims 
were readjudicated in the October 2003 statement of the case 
and April 2005 supplemental statement of the case.  A similar 
VCAA notice letter was provided to the veteran in April 2005, 
after which the claims were again adjudicated in July 2007 
and February 2008.  The December 2001 and April 2005 letters 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  The veteran was also advised of the 
bases for assigning increased ratings and effective dates in 
a letter dated in March 2006.

The Board acknowledges that the December 2001 and April 2005 
VCAA letters sent to the veteran in connection with his 
increased rating claims do not meet the requirements of 
Vazquez-Flores and are not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.  

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the December 2001 and April 2005 VCAA notice 
letters advised the veteran that his statements and medical 
and employment records could be used to substantiate his 
claims, and the veteran can reasonably be expected to have 
understood the applicable diagnostic codes provided in the 
October 2003 statement of the case and subsequent 
supplemental statements of the case.  

Based on the above, the veteran can be expected to understand 
what was needed to support his claims, including the impact 
of his disability on his daily life and ability to work.

Thus, given the December 2001, April 2005, and October 2003 
VA correspondence, the veteran is expected to have understood 
what was needed to support his claims.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claims as reflected in his 
statements and correspondence, and the statements of his 
representative.  Specifically, in the report from the 
veteran's August 2004 VA examination, he maintained that he 
had experienced hoarseness since he had his tonsillectomy.  
The veteran's service representative also emphasized the 
veteran's reported history of hoarseness and noted the 
applicable rating criteria in his written brief, dated in 
November 2008.  Similarly, at the time of his March 2006 VA 
audiological examination, the veteran reported a history of 
chronic otitis media.  

In summary, the Board submits that the above statements and 
evidence demonstrate the veteran's knowledge of the need to 
be worse to support his claims, with particular emphasis on 
an adverse impact on his daily life and employment, and that 
the notice deficiencies in this matter do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted, and no further 
development is required regarding the duty to notify.  

Next, VA has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained service, VA and private outpatient 
treatment records.  The veteran was also afforded multiple VA 
examinations to support his increased rating claims, and 
neither the veteran nor his representative has argued that 
the most recent VA examinations are inadequate for rating 
purposes or that the veteran's condition has worsened since 
these examinations.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


II.  Entitlement to Compensable Ratings for Otitis Media and 
Residuals of Tonsillectomy

Background

Service connection for otitis media, suppurative and 
mastoiditis, was granted by a May 1958 rating decision, and 
assigned a 10 percent rating for chronic middle ear discharge 
under 38 C.F.R. § 4.87a, Diagnostic Code 6200.  An August 
1963 rating decision reduced the rating for this disability 
to 0 percent based on VA examination results that revealed 
scarring from the veteran's previous mastoidectomy but no 
discharge.  

Service connection for residuals of tonsillectomy was granted 
by an October 1970 rating decision, at which time a 
noncompensable rating was assigned for this disability by 
analogy to the criteria for chronic laryngitis found in 
38 C.F.R. § 4.97, Diagnostic Code 6516.  

The veteran filed his claims for compensable ratings for 
these disabilities in May 1993.

VA treatment records over the period of August 1992 to 
November 1993 reflect that in August 1992, the veteran was 
noted to have a history of allergic rhinitis and continuing 
problems with hoarseness.  Examination of the ears revealed 
them to be clear and without evidence of infection.  The 
remainder of the treatment records for this period reflects 
periodic treatment for allergic rhinitis.  In January 1994, 
examination revealed some otitis in the right ear.  In 
February 1994, the veteran complained of throat pain and 
hoarseness.  Records for the period between February 1994 and 
June 1995 again reveal periodic treatment for allergic 
rhinitis.  

VA audiological-ear diseases examination in June 1995 
revealed that the veteran complained of recurrent sneezing, 
nasal obstruction, itchy eyes, and giddiness.  It was noted 
that he had a left simple mastoidectomy and tonsillectomy 
done in 1957.  In 1970 and 1972, he had direct laryngoscopies 
and polyps removed from the vocal cords at the VA.  
Examination at this time revealed congested nasal turbinates, 
left retroauricular operative scar, no pus, no polyps in the 
nose, no active disease, and no masses.  

VA treatment records from July 1997 reflect that the veteran 
reported recurrent hoarseness and that he had been treated 
for allergic rhinitis.

VA nose, sinus, larynx, and pharynx examination in June 1998 
revealed no relevant findings.  

VA treatment records for the period of June 1998 to December 
2001 reflect that in June 2000, he complained of a left ear 
ache and dizziness over the previous five days.  Examination 
of the ears in July 2000 revealed that the left ear was 
impacted with cerumen.  There was no tenderness or 
discharges, and the tympanic membrane was intact.  The 
assessment included rhinitis.  In December 2000 and March 
2001, it was noted that the auditory canal appeared clean 
with intact tympanic membrane.  In June 2001, the veteran did 
not indicate that he had any hoarseness or throat pain.  

A February 2002 private medical report from Dr. Harney noted 
that the veteran underwent a mastoidectomy in 1957 and had 
suffered from frequent ear infections for many years.  

VA nose, sinus, larynx, and pharynx examination in February 
2002 revealed no relevant findings.  VA treatment records 
from September 2002 reflect increased cerumen with scaliness 
in the ear canal, but no erythema or purulent discharge.  The 
diagnosis included otitis serosa, externa with pruritus.  In 
January and April 2003, the veteran again did not indicate 
that he had any hoarseness or throat pain.  In April 2003, 
there was a diagnosis that included allergic otitis externa, 
and it was recommended that the veteran change medications.  

VA ear diseases examination in May 2003 revealed no evidence 
of discharge or cholesteatoma.  It was also noted that there 
was no active ear disease present and that there were no 
infections of the middle or inner ear manifested by 
suppuration, effusion, or aural polyps.  

VA treatment records from May 2003 reflect an impression that 
included hoarseness, rule out hemangioma recurrence.  

In June 2003, it was noted that the veteran had a history of 
right laryngeal-neck hemangioma in 1972, after which the 
veteran's hoarseness improved only to relapse some 10 years 
ago.  The impression was possible inter arthenoid 
fullness/hemangioma of the larynx.  Computed tomography (CT) 
of the neck in July 2003 revealed a small amount of posterior 
laryngeal, irregular, mildly enhancing tissue, believed to 
represent residual, recurrent tissue.  There was also 
asymmetrical thickening of the left-sided tonsillar pillar 
which was believed to deserve clinical correlation as to its 
significance.  

VA treatment records from September 2003 reflect that the 
veteran's hoarseness had undergone appropriate workup and was 
the result of recurrence of hemangioma as per a visual 
inspection through direct laryngoscopy in July 2003.  The 
veteran also reported left ear pain and on inspection, he had 
erythema of the canal and tenderness upon pulling the 
auricle, consistent with external otitis.

August 2004 VA examination revealed that the veteran 
complained of hoarseness since he had a tonsillectomy, but 
the diagnosis included status post tonsillectomy, no 
recurrence or sequelae.  

A December 2005 private medical statement from Dr. Orraca 
reflects that the veteran had been under his care and that he 
had reviewed copies of military clinical records for the 
veteran from 1956 and 1957.  He maintained that these 
documents showed that since his military service, the veteran 
had a diagnosis that included laryngitis (hoarseness).  

VA ear diseases examination in March 2006 revealed that there 
was no active ear disease present and that there were no 
infections of the middle or inner ear manifested by 
suppuration, effusion, or aural polyps.  

In March 2006, there were X-ray findings suggestive of 
chronic mastoiditis but without clinical findings of 
suppuration or aural polyps.  

Private medical records for the period of March 2006 to 
February 2007 reflect the periodic evaluation for hoarseness 
that is not diagnosed as a residual of the in-service 
tonsillectomy. 


Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify various disabilities.  38 C.F.R., Part 4.  

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. 
§§ 4.1, 4.2), but when, as here, service connection has been 
in effect for many years, the primary concern for the Board 
is the current level of disability.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus 
for adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period 
one year before the claim was filed until a final decision is 
issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, 
staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  


Otitis Media

The Board will initially turn to the veteran's service-
connected otitis media.  

Prior to June 10, 1999, the criteria for chronic, 
suppurative, otitis media provided a 10 percent rating during 
the continuance of the suppurative process.  38 C.F.R. 
§ 4.87a, Diagnostic 6200 (1998).  The pertinent change 
affecting Diagnostic Code 6200 (chronic suppurative otitis 
media) was the addition of aural polyps to the criteria for a 
10 percent evaluation.  Therefore, after June 10, 1999, a 10 
percent evaluation became available for manifestations of 
otitis media where suppuration or aural polyps are present.

The Board has carefully reviewed the evidence of record and 
finds that while the veteran was treated for some otitis in 
the right ear in January 1994, no pus or polyps were found in 
June 1995, the veteran was treated for otitis externa in 
September 2002, April 2003, and September 2003, VA ear 
diseases examinations in May 2003 and March 2006 revealed no 
evidence of discharge or cholesteatoma, no active ear disease 
was found to be present, and there were no infections of the 
middle or inner ear manifested by suppuration, effusion, or 
aural polyps.  In addition, while there were March 2006 X-ray 
findings suggestive of chronic mastoiditis, there were no 
contemporaneous or subsequent clinical findings of 
suppuration or aural polyps.  Thus, since the applicable 
rating criteria provide a maximum rating of 10 percent during 
the continuance of the suppurative process prior to September 
1996 or during suppuration or with aural polyps after that 
date, and no such findings exist with respect to the 
veteran's otitis media at any point during the relevant time 
frame in question, the Board finds that the evidence is 
against a compensable rating for the veteran's otitis media 
at any point in time.  38 C.F.R. § 4.87, Diagnostic Code 6200 
(in effect before and after June 10, 1999).  


Residuals of Tonsillectomy

The veteran's residuals of tonsillectomy are rated by analogy 
as chronic laryngitis under Diagnostic Code 6516, and in view 
of the lack of directly applicable criteria and the symptoms 
claimed by the veteran, the Board agrees that this is the 
most appropriate code for rating the veteran's residuals of 
tonsillectomy.

Initially, the Board would like to point out that Diagnostic 
Code 6516 has also undergone some relevant changes during the 
pendency of the veteran's claim.  More specifically, the 
older version of Diagnostic Code 6516, effective through 
October 6, 1996, provided for a minimum 10 percent rating in 
cases of moderate chronic laryngitis, with catarrhal 
inflammation of cords or a mucous membrane, and moderate 
hoarseness.  A 30 percent evaluation was assigned in cases of 
severe chronic laryngitis, with marked pathological changes 
such as inflammation of cords or a mucous membrane, 
thickening or nodules of cords or submucous infiltration, and 
marked hoarseness.  38 C.F.R. § 4.97, Diagnostic Code 6516 
(1996).  

Diagnostic Code 6516 now provides that chronic laryngitis 
productive of hoarseness, with inflammation of cords or 
mucous membrane, is rated as 10 percent disabling.  38 C.F.R. 
§ 4.97, Diagnostic Code 6516.  A 30 percent disability 
evaluation is warranted for hoarseness, with thickening or 
nodules of cords, polyps, submucous infiltration, or pre-
malignant changes on a biopsy.  38 C.F.R. § 4.97, Diagnostic 
Code 6516 (2008).

However, while the record reveals periodic evidence of 
hoarseness, it has never been related by any competent 
medical evidence to the veteran's service-connected 
tonsillectomy.  In fact, the more recent evidence of record 
instead reflects medical opinion evidence linking 
inflammation of the larynx to the veteran's complaints of 
hoarseness, and the veteran is not service-connected for the 
larynx or any residual of the veteran's laryngoscopies in 
1970 and/or 1972.  In addition, although a CT of the neck in 
July 2003 did reveal asymmetrical thickening of the left-
sided tonsillar pillar which was believed to deserve clinical 
correlation as to its significance, this has at no point been 
linked to either the veteran's hoarseness or characterized as 
an inflammation or thickening of the cords, mucous membrane, 
polyp, submucous infiltration, or pre-malignant change.  In 
fact, VA treatment records from September 2003 reflect that 
the veteran's hoarseness had undergone workup and was the 
result of recurrence of hemangioma as per visual inspection 
through direct laryngoscopy in July 2003.  Moreover, while 
August 2004 VA examination revealed that the veteran 
complained of hoarseness since he had a tonsillectomy, the 
pertinent diagnosis was status post tonsillectomy, no 
recurrence or sequelae.

Accordingly, the Board finds that the evidence as a whole is 
against a showing that the service-connected disability 
produces the symptoms warranted for a 10 percent or higher 
rating for the veteran's residuals of tonsillectomy under the 
criteria of Diagnostic Code 6516 in effect both before and 
after October 6, 1996.  


Extraschedular Consideration

Finally, the rating schedule represents as far as 
practicable, the average impairment of earning capacity.  
Ratings will generally be based on average impairment.  
38 C.F.R. § 3.321(a), (b) (2008).  To afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

The veteran's symptoms associated with his service-connected 
otitis media and residuals of tonsillectomy have resulted in 
some relevant complaints and evaluations with few, if any, 
clinical findings.  However, such impairment is contemplated 
by the rating criteria.  38 C.F.R. § 4.87, Diagnostic Code 
6200 (in effect before and after June 10, 1999) and 38 C.F.R. 
§ 4.97, Diagnostic Code 6516 (in effect before and after 
October 6, 1996).  The rating criteria reasonably describe 
the veteran's disability.  Referral for consideration of an 
extraschedular rating is, therefore, not warranted.  


ORDER

Entitlement to a compensable rating for otitis media is 
denied.

Entitlement to a compensable rating for residuals of 
tonsillectomy is denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration. 

With respect to the remaining issue of entitlement to 
compensable rating for conductive hearing loss of the left 
ear, the record reflects that the RO did not issue another 
supplemental statement of the case following its receipt of 
the results of the March 2006 VA audiological examination 
(the last relevant supplemental statement of the case was 
issued in June 2005).  Consequently, the Board finds that it 
has no alternative but to remand this issue for the issuance 
of an appropriate supplemental statement of the case that 
should consider all evidence added to the record since the 
last supplemental statement of the case issued in June 2005.  
See 38 C.F.R. §§ 19.31(b), 19.37(a) (2008).  It should also 
be noted that the Board's previous remand of June 2003 
specifically directed that the veteran be provided with a 
supplemental statement of the case that addressed all 
relevant action taken on the claim, and the March 2006 VA 
audiological examination has not yet been addressed.  See 
Stegall v. West, 11Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim of entitlement 
to a higher rating for conductive 
hearing loss of the left ear.  If the 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, 
considering all evidence associated 
with the record since the last 
supplemental statement of the case in 
June 2005 (including the March 2006 VA 
examination report), and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


